Citation Nr: 0506520	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  04-10 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for 
alcoholism.  In March 2004, a Decision Review Officer of the 
RO conducted a de novo review and likewise denied the claim.


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  Alcoholism is a result of the veteran's own willful 
misconduct and is not a result of service-connected 
disabilities.


CONCLUSION OF LAW

Service connection for alcoholism is barred as a matter of 
law.  38 U.S.C.A. §§ 105, 1131, 1132 (West 2002); 38 C.F.R. 
§§ 3.159, 3.301(c), 3.301(d), 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Merits

The veteran contends that he is entitled to service 
connection for alcoholism.

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  No compensation shall be paid, however, if the 
disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131. 

Alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non- prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301 (2004).

Alcohol abuse and drug abuse, unless they are a "secondary 
result" of an "organic disease or disability," are considered 
to be "willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3).  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c)(3).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351(1990); 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(n), 3.301 (2004).

The VA General Counsel has held that 38 U.S.C.A. § 105(a), as 
amended by section 8052(a) of the OBRA, prohibits a grant of 
"direct service connection" for drug or alcohol abuse on the 
basis of incurrence or aggravation in line of duty during 
service.   VAOPGCPREC 2-98 (Feb. 10, 1998).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a veteran may be 
service connected for compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, his or her service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001). In clarifying, the 
Federal Circuit indicated that veterans may be so service 
connected only if they can adequately establish, by clear 
medical evidence, that their alcohol or drug abuse disability 
is secondary to or is caused by their primary service-
connected disorder, and that it is not due to willful 
wrongdoing.  Allen, 237 F.3d at 1381.  In this case, the 
veteran is not seeking service connection for alcoholism as 
secondary to or as a symptom of a service-connected 
disability.

Here, the veteran's service medical records are negative for 
treatment for alcoholism.  The veteran filed a claim for 
service connection for alcoholism in April 2002.  He 
contended that he began to abuse alcohol approximately five 
months after entering service.  He further asserted that his 
alcohol abuse continued after separation from service and, as 
the disease progressed, he consequently lost several jobs.  
The veteran stated that he had tried to stop his alcohol 
abuse on several occasions, but had not had any success.

In April 2002, the veteran submitted a certificate from the 
Harbor House Chemical Dependency Program demonstrating that 
he had completed their alcoholism and other addiction studies 
program in May 1985.  

In July 2002, the veteran stated that a private physician 
(Dr. S. R.) had treated him for alcoholism and a heart 
condition.  The records received from the private physician, 
however, make no reference to any treatment for alcoholism.  
Indeed, the only indication in the records of substance abuse 
by the veteran involved tobacco, not alcohol.

Other records have also been obtained including a 
consultation report from the Parkway Medical Center Hospital; 
account history report from J. W. S., DMD, RX payment 
records, Huntsville Cardiothoracic Surgeons, P.C., and 
Huntsville Hospital.  .  These reports and records do not 
show a diagnosis for alcoholism.  

Additionally, the veteran is not service-connected for any 
other disability related to his service.  Accordingly, his 
alcoholism cannot be said to be secondary to or caused by a 
primary service-connected disorder, as is required for 
service connection in this instance.  

In short, the provisions discussed above clearly preclude the 
granting of benefits for disabilities which result from the 
veteran's abuse of alcohol, regardless of whether such abuse 
originated in service.  Where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought.  
See Sabonis v. Brown, 6 Vet. App. at 426, 430 (1994).  As the 
veteran's claim for service connection for alcoholism and/or 
drug abuse was filed in April 2002, long after the effective 
date of OBRA, it lacks legal merit, and the claim must be 
denied.

B.  Veterans Claims Assistance Act of 2000

The Board will also consider whether the VA has complied with 
all extant laws and regulations governing the duty to notify 
and to assist a claimant.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5103 & 5107 (West 2002), was signed into law.  This 
enhanced the notification and assistance duties of the VA to 
claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
December 2002, that is, after the date of the VCAA's 
enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claim informed 
him of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The Board also concludes that any defect that may 
exist with regard to the timing of the VCAA notice to the 
veteran was harmless because of the extensive, thorough, and 
informative notices provided to him throughout the 
adjudication of this claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in June 2002 and December 
2003; and a statement of the case in March 2004.  Taken 
together, all of these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify the veteran."

Through discussions in correspondence, the rating decision, 
and the statement of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  
Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claim.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  

ORDER

Service connection for alcoholism is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


